— Order, Supreme Court, New York County (Burton Sherman, J.), entered on March 23, 1988, unanimously affirmed, without costs and without disbursements. The appeal from the order of said court, entered on or about November 6, 1987, is unanimously dismissed as having been superseded by the appeal from the aforesaid order, without costs and without disbursements. The motion by plaintiffs-respondents to dismissed the appeal, and for other relief, is denied in its entirety. No opinion. Concur — Ross, J. P., Asch, Kassal and Wallach, JJ.